Citation Nr: 0205670	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  94-34 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability.

2.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1993, including a period of service in Vietnam during 
the Vietnam era. 

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 rating decision 
by the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 1999, the 
Board remanded the issues of entitlement to service 
connection for a cardiovascular disability and for peripheral 
neuropathy to the RO for additional development of the 
record. 


FINDINGS OF FACT

1.  Cardiovascular disability was not manifested during the 
veteran's active duty service or within one year of discharge 
from such service, nor is cardiovascular disability otherwise 
related to the veteran's active duty service.

2.  The veteran does not have a current peripheral neuropathy 
disability.  


CONCLUSIONS OF LAW

1.  Cardiovascular disability was not incurred in or 
aggravated by the veteran's active duty service, nor may 
cardiovascular disability be presumed to have been incurred 
in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1101, 
1112, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  

2.  Peripheral neuropathy was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records and private treatment records.  Special VA 
examinations have been conducted and necessary etiology 
opinions obtained.  The veteran's service medical records, to 
the extent available, are also of record.  The Board 
recognizes that the veteran's service medical records since 
1991 and separation examination are not of record.  However, 
correspondence and documents dated in 1999 demonstrate that 
attempts by the RO and the veteran to obtain these records 
from the National Personnel Records Center and the veteran's 
last duty assignment location have been unsuccessful.  Both 
the National Personnel Records Center and the veteran's last 
duty assignment location have indicated that they have no 
service medical records pertaining to the veteran.  
Furthermore, no additional pertinent evidence has been 
identified by the veteran as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 


Factual Background

Service medical records demonstrate relevant complaints of a 
history of cramps in the legs in 1972, cervical muscle 
strain, bilateral spondylolysis, and chest pain.  A September 
1969 clinical record notes a complaint of leg cramps with a 
previous diagnosis of a ruptured disc in 1968.  Physical 
examination resulted in no limitation of activity.  A June 
1975 electrocardiogram (EKG) indicates a clinical impression 
of functional murmur.  A repeat study was indicated.  In 
August 1975, the veteran complained of left-sided chest pain.  
It was noted the veteran was worried because he had an 
abnormal EKG about one month earlier.  Physical examination 
revealed some pain to pressure over the left precordial area.  
An EKG was noted as essentially normal.  An assessment of 
musculoskeletal pain, left chest, was noted.  A treadmill 
test was also noted as normal.  The veteran complained of 
chest pain again in October 1981.  Clinical records note that 
an EKG was within normal limits.  Tenderness in the joints of 
the lumbosacral spine on the right side was noted and the 
veteran was prescribed Ben-gay.  An October 1986 EKG was 
noted as normal.  Hospital records dated in September 1988 
demonstrate the heart as normal without murmur or gallop.  In 
a February 1991 report of medical history, the veteran denied 
experiencing pain or pressure in the chest, heart trouble, or 
palpitation or pounding heart at that time or in the past.  

Upon VA examination dated in December 1993, the veteran 
presented with relevant complaints of a constant numb feeling 
in his fingertips and toes.  He also reported a long-standing 
history of cramps in his calves.  Physical examination 
revealed deep tendon reflexes were 2 + in the upper 
extremities and at the knees and 2 at the ankles with flexor 
toe signs bilaterally.  Vibration sense was diminished in the 
feet and ankles.  Pinprick sensation was also diminished in 
the toes of both feet.  The examiner noted a relevant 
impression of symptoms suggestive of peripheral neuropathy.  

A separate VA examination report dated in December 1993 
demonstrates that the heart was not enlarged, rhythm was 
regular and there were no murmurs.  Examination of both lower 
extremities revealed no actual areas of pain.  Pulses in both 
legs were normal.  A relevant diagnosis of bilateral aching, 
both legs, for the last several years, cause not determined, 
was noted.  A December 1993 EKG indicates an abnormal test 
with normal sinus rhythm and left bundle branch block.  A 
January 1994 letter from the Chief of the Compensation and 
Pension Examination Unit informed the veteran that his recent 
EKG was abnormal.  

VA clinical records dated in March and April 1994 demonstrate 
the veteran complained of numbness and aching in his legs and 
feet.  He also reported occasional cramps in his thighs and 
calves.  There was decreased pinprick in both lower 
extremities in a stocking type of distribution up to about 
mid-calf.  Position sense was very mildly decreased in both 
big toes.  Vibration was decreased over the distal lower 
extremities compared to vibration of the knee and other 
extremities.  Temperature sensation was decreased over the 
distal lower extremities as compared to the thighs.  Light 
touch, localization of stimuli and double simultaneous 
stimulation were normal in all four extremities.  An 
assessment of peripheral neuropathy, sensory in type, without 
clear etiology, was noted.  The veteran was prescribed 
Dilantin to relieve the aches in his extremities.  A July 
1994 clinical record demonstrates an assessment of 
questionable peripheral neuropathy.

Additional VA treatment records dated in 1994 demonstrate the 
veteran complained of a history of tachycardia and a sense of 
skipped beats almost every evening while relaxing before bed.  
A diagnosis of episodic tachycardia was noted and the veteran 
was placed on a Holter monitor for 48 hours.  A subsequent 
clinical record demonstrates symptoms of palpitations times 
one, frequent premature ventricular contractions, and some 
premature atrial contraction.  It was noted the veteran 
rarely sensed ectopy.  

Private hospital records dated in June 1995 demonstrate the 
veteran was admitted with complaints of dyspnea and chest 
tightness.  The discharge summary notes the veteran denied 
any history of exertional chest tightness or pain.  It was 
noted that the heart tones were distant, but no murmur, rub, 
or third heart sound could be heard.  EKG revealed a left 
bundle branch block pattern.  A relevant impression of 
borderline creatine phosphokinase (CPK) elevations consistent 
with small myocardial infarct, left bundle branch block on 
EKG, no typical symptoms of acute myocardial infarction was 
noted.  It was also noted that the trivial CPK elevation 
might be related to hypoxia.  An impression of severe chronic 
obstructive pulmonary disease with associated symptoms of 
dyspnea and chest tightness, as well as hypoxia, was also 
noted.  The physician noted that the CPK elevations could be 
spurious but unfortunately they needed to presume that a 
small myocardial infarction had occurred.  A June 1995 
echocardiogram report indicates a grossly normal study.  A 
June 1995 letter from a private physician indicates possible 
chronic obstructive lung disease or asthma.  

Private pulmonary function testing dated in October 1997 
demonstrated a classification of moderate obstruction.  

Upon VA examination of the heart dated in February 1997, the 
examiner noted the claims folder had been reviewed.  The 
examiner noted that the Holter monitor study showed no 
sustained arrhythmias present.  The veteran reported 
experiencing an acute myocardial infarction in June 1995 and 
reported currently experienced left-sided chest pain 
radiating to the left arm.  The pain was described as dull in 
sensation and brought on by stress, anxiety, or physical 
exertion.  It was noted the veteran still noted occasional 
palpitations occurring a couple of times per month, which 
were self-limiting and without associated syncope.  The 
veteran also complained of numbness in the toes of both feet.  

Cardiac examination showed a regular rate and rhythm without 
murmurs, rubs, or gallops.  The examiner noted normal S1 and 
S2.  The extremities were free of cyanosis, clubbing, or 
edema.  Pulses were full and equal throughout.  Neurological 
examination showed decreased sensation to fine touch in a 
stocking distribution in both feet beginning at the ankles 
and extending distally to the toes.  There was no evidence of 
muscle atrophy and there appeared to be normal muscle 
strength and reflexes in the lower extremities.  It was noted 
that an EKG showed a left bundle branch block pattern.  The 
examiner noted that he was concerned of the veteran's history 
of left-sided chest pain radiating to the arm, as it would 
certainly be suggestive of recurrent angina after a 
myocardial infarction.  It was recommended that the veteran 
resume taking one aspirin per day.  The examiner also noted 
that the decreased sensation in the hands and feet was more 
likely from the veteran's peripheral neuropathy than from a 
herniated disc.  

A March 1997 EKG noted an abnormal EKG with normal sinus 
rhythm, right atrial enlargement, and left bundle branch 
block.  Upon VA examination dated in March 1997, the veteran 
reported some achiness in his legs and complained that his 
feet might get cold.  It was noted that the veteran had been 
seen in the neurology clinic and thought not to have any 
evidence of peripheral neuropathy.  Physical examination of 
the lower extremities revealed normal bulk and tone.  There 
was no atrophy of the intrinsic foot muscles or of the thenar 
muscles.  On sensory examination, there was no definite 
deficit to pinprick in the lower extremities in either 
radicular or peripheral nerve type distribution.  On pinprick 
examination for stocking/glove type hypesthesia, inconsistent 
length of the stockings or gloves were obtained as the 
stockings in the lower extremities went to about the ankles.  
Position sense was normal in the big toes and temperature 
sense was normal over both feet.  Responses to vibration 
sense testing was somewhat inconsistent over both lower 
extremities.  The examiner opined that the veteran did not 
have any definite deficit to vibration sense.  The skin over 
both feet did not show any atrophic changes and skin moisture 
was normal.  The skin fold pattern was normal and there was 
still hair growth of the dorsum of the middle of the feet 
bilaterally.  It was noted that a February 1997 
electromyogram (EMG) did not show any electrodiagnostic 
evidence of peripheral neuropathy.  The examiner opined that 
by clinical neurological examination as well as per EMG, 
there was no evidence for peripheral polyneuropathy affecting 
the distal extremities preferentially.  

Upon VA peripheral nerve examination dated in January 2001, 
the veteran reported experiencing episodes in which his left 
leg would go completely numb.  He stated it was also painful 
and would last for several days.  The veteran reported a 
total of three to four such episodes, the last occurring in 
1979.  He also reported cramping and aching in both legs.  
Physical examination revealed the reflexes were very brisk in 
the arms and legs, there were no toe signs and no clonus.  
Both ankle jerks were present and brisk.  There were no 
sensory changes in the arms or the legs.  Position sense was 
normal in the great toes and peripheral pulses in the feet 
were very palpable just behind the malleolus on each side.  
The examiner noted there was no evidence on clinical 
examination that C7 nerve root impingement or a right L5 and 
left L3 was significant.  It was noted that in summary, this 
was a normal examination.  It was noted that EMG studies in 
May 1994 and February 1997 showed no evidence of peripheral 
neuropathy.  The examiner opined that neurologically, the 
veteran had no evidence of peripheral nerve disease.  

Upon VA heart examination dated in January 2001, the examiner 
noted that the veteran had been hospitalized in 1996 and an 
EKG showed a left bundle branch block.  The examiner stated 
that there was a question at that time of whether or not the 
veteran had a non-Q wave infarction, but it would be 
essentially impossible to make such a diagnosis in the 
presence of a left bundle branch block.  The examiner noted 
that the veteran was only hospitalized for two days and did 
not have angina.  It was noted that he had not had angina 
since and it was very doubtful that this was representative 
of any heart disease.  It was noted that the veteran had 
occasional atypical chest pain and occasional palpitations.  
He reported occasionally noticing some vague chest discomfort 
which was not exertional.  It was noted he had never had any 
typical angina or congestive heart failure.  Physical 
examination revealed the heart was not enlarged and there 
were no murmurs.  EKG showed a left bundle branch block and 
had not changed from previous studies.  EKG showed suggestion 
of a right atrial conduction defect, which was essentially 
asymptomatic and harmless, although it might represent some 
involvement of the right heart associated with his early 
chronic obstructive pulmonary disease.  Echocardiogram was 
noted as essentially normal with normal left ventricular size 
and function with normal dimensions, no valvular disorders, 
and normal right ventricular size and function.  The examiner 
noted there was no evidence of any anatomic or structural 
heart disease and no evidence for arteriosclerosis heart 
disease.  The examiner noted the left bundle branch block had 
been present for the times noted, but there was no record of 
previous EKGs to date the onset of this, and it could indeed 
even be congenital.  

Upon VA examination of the heart dated in September 2001, the 
veteran's primary concern was noted as palpitations where he 
had an irregular heart rate.  It was noted as occurring at 
rest and not associated with any activity.  It was also noted 
the veteran had experienced this since 1994.  It was reported 
that the veteran had been hospitalized in June 1995 for chest 
pain which did not demonstrate any evidence of acute coronary 
artery syndrome.  The examiner noted that the presence of 
left bundle branch block would obscure any 
electrocardiographic changes of infarction.  It was noted the 
veteran had been asymptomatic since that time.  Physical 
examination revealed the retinal arteries appeared normal and 
carotid arteries showed no bruits.  The heart showed a normal 
sinus rhythm with a paradoxical split in the second heart 
sound.  There were no murmurs, gallops, or palpable 
hypertrophy.  In an addendum to his report, the examiner 
noted that a stress thallium test demonstrated a small to 
moderate sized area of ischemia at the apex of the left 
ventricle, which was reversible.  In addition, he had a 
reversible defect in the septum which was considered part of 
the left bundle branch block.  The changes in the septum were 
noted as probably associated with the left bundle branch 
block.  An electrocardiogram was again performed 
demonstrating a left bundle branch block with somewhat 
discordant T wave changes.  The repolarization changes were 
noted as associated with the left bundle branch block and 
were not primary.  The examiner further opined that it was 
likely as not that the veteran's left bundle branch block had 
its original onset prior to September 1993, although the 
precise timing was obviously impossible to determine.  The 
examiner opined that the left bundle branch block did not 
cause a myocardial infarction or acute coronary artery 
syndrome in 1995 and it seemed unlikely that the left bundle 
branch block was a manifestation of any specific coronary 
artery disease when it was initially determined, although 
again this would be very difficult to identify.  The examiner 
stated that it was as likely as not that the left bundle 
branch block was separate from the coronary artery disease 
that provoked the myocardial infarction or the acute coronary 
artery syndrome in 1995.  At present, the veteran reported 
that he was asymptomatic and did all routine activities.  


Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
disease and organic diseases of the nervous system, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a veteran who, during active 
service, served during a certain time period in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116; See also Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Regulations further provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, 
certain disorders, including acute and subacute peripheral 
neuropathy, shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  For purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See 38 C.F.R. § 3.309(e); Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  

I.  Cardiovascular Disability

After reviewing the evidence of record, the Board is 
compelled to conclude that entitlement to service connection 
for cardiovascular disability is not warranted.  The medical 
evidence does in fact demonstrate a left bundle branch block 
with an onset as likely as not prior to September 1993.  
However, the medical evidence does not demonstrate that the 
veteran's left bundle branch block has resulted in any 
current disability.  The Board recognizes that the veteran 
has complained of a sense of skipped heartbeats since 1994 
and that he was hospitalized in June 1995 with a presumed 
myocardial infarction.  However, the June 1995 private 
hospital records also indicate the veteran had no typical 
symptoms of acute myocardial infarction, but such was 
presumed because of a trivial CPK elevation.  The hospital 
records also indicate that the CPK elevation could by 
spurious or related to hypoxia.  

The question with regard to this claim is clearly medical in 
nature and requires diagnostic skills.  As such, this matter 
must be addressed by medical experts.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  With this in mind, VA has conducted 
specialized cardiovascular examinations which involved review 
of the veteran's medical records documenting various 
diagnostic tests.  After such examination and review of the 
records, the examiner who conducted the September 2001 VA 
examination opined that the veteran's left bundle branch 
block did not cause a myocardial infarction or acute coronary 
artery syndrome in 1995 and it was unlikely that the left 
bundle branch block was a manifestation of any specific 
coronary artery disease.  That opinion is consistent with the 
January 2001 VA examination report, which reflects a finding 
by the examiner of no evidence of anatomic or structural 
heart disease and no evidence for arteriosclerosis heart 
disease.  

In the present case, the veteran has a left bundle branch 
block as evidenced by EKG within one year of his discharge 
from active military service.  However, the preponderance of 
the competent evidence is against a finding that this 
abnormality is a disability in itself or that it was either a 
symptom of or manifestation of cardiovascular disability.  A 
VA examiner has specifically opined that the veteran's left 
bundle branch block abnormality did not cause a myocardial 
infarction or an acute coronary artery syndrome in 1995.  The 
VA examiner further opined that it was unlikely that the left 
bundle branch block was a manifestation of any specific 
coronary artery disease when it was initially determined.  
Despite numerous cardiac examinations, there is no medical 
evidence linking a myocardial infarction or any form of 
coronary artery disease or cardiovascular disease to the left 
bundle branch abnormality or any other incident of military 
service.  In sum, the preponderance of the evidence is 
against a finding that cardiovascular disability was 
manifested during the veteran's service or within one year of 
discharge from service, or that current cardiovascular 
disability is otherwise related to the veteran's service.  In 
making this determination, the Board again stresses the 
medical nature of the underlying question.  Trained medical 
personnel have found no relationship between current 
cardiovascular disability and the veteran's service, and the 
evidence of specialized tests over the past few years 
supports such a finding.  In such circumstances, considerable 
weight must be give to the opinions of trained medical 
personnel. 

As the preponderance of the evidence is against the claim of 
entitlement to service connection for a cardiovascular 
disability, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable. 

II.  Peripheral Neuropathy

Although a December 1993 VA examination report noted an 
impression of symptoms suggestive of peripheral neuropathy 
and a clinical record dated in April 1994 noted a diagnosis 
of peripheral neuropathy, subsequent examinations by 
neurology specialist and EMG studies demonstrate no evidence 
of peripheral nerve disease.  EMG studies dated in May 1994 
and February 1997 demonstrated no evidence of peripheral 
nerve disease.  A January 2001 VA examiner opined that 
neurologically the veteran showed no evidence of peripheral 
nerve disease.  That opinion is consistent with the March 
1997 VA examiner's finding of no clinical neurological 
evidence of peripheral polyneuropathy affecting the distal 
extremities.  

The Board finds these opinions to be of more weight and 
credibility than the April 1994 clinical record demonstrating 
a diagnosis of peripheral neuropathy as they are based upon a 
neurological examination by specialist in that field as well 
as EMG studies.  The April 1994 clinical record does not 
demonstrate that the diagnosis of peripheral neuropathy was 
based upon EMG studies or that the physician was a specialist 
in the field of neurology.  Thus, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran suffers from  a current peripheral neuropathy 
disability.  Absent proof of a present disability there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

As the competent and credible evidence demonstrates that the 
veteran does not currently have peripheral neuropathy, 
service connection is not warranted.  With regard to this 
issue, there is not such an approximate balance of the 
positive evidence with the negative evidence to otherwise 
permit a favorable decision.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal is denied as to both issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

